DETAILED ACTION
	The current Office Action is in response to the papers submitted 12/11/2020.  Claims 1 – 19 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control unit, execution unit, notification unit, reading unit, check unit, setting unit, emitting unit, and printing unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claims disclose a check unit and a check unit is not disclosed in the specification
The claims disclose a printing unit and a printing unit is not disclosed in the specification
The claims disclose a reading unit and a reading unit is not disclosed in the specification
The claims disclose a setting unit and a setting unit is not disclosed in the specification
The claims disclose an emitting unit and an emitting unit is not disclosed in the specification
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
control unit configured to count or control unit counts in claims 1 – 2, 4, 6, and 8
execution unit configured to execute in claims 1 and 18 – 19
notification unit configured to provide in claim 1
notification unit provides in claims 3, 5, 7, and 9 – 10.
notification unit includes in claim 15
printing unit configured to print in claim 4  
check unit configured to check in claim 8
setting unit configured to set in claim 9
emitting unit configured to emit in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1 - 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described below, the disclosure does not provide adequate structure to perform the claimed functions of counting, executing, providing, including, printing, checking, setting, and emitting. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claims 1 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations of what the control, execution, notification, printing, check, setting, and emitting units are configured to do, provide, or include invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions. In particular, the specification fails to specification disclose a check unit, printing unit, reading unit, setting unit, and emitting unit.  There is also a lack of explanation as to how exactly the functions of control unit, execution unit, and notification unit are performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the functions disclosed in the claims. The use of the terms control unit, execution unit, notification unit, printing unit, check unit, setting unit, or emitting unit is not adequate structure for performing the related functions because they do not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the units refer devices performing functions such as counting, executing, providing, including, printing, checking, setting, and emitting which can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the storage unit" in lines 4 - 5.  It is unclear if the storage unit is meant to refer to the nonvolatile storage unit in line 2 of the claim or another storage unit.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the storage unit in lines 4 – 5 refer to the nonvolatile storage unit in line 2.
Claim 4 recites “printing unit” in multiple locations. The specification fails to properly disclose such a limitation. There is insufficient support for this term and its use in the specification making the use of such a limitation indefinite. According to MPEP 608.01(0) “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies...Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification... The use of a confusing variety of terms for the same thing should not be permitted... While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.” The terms used in the claims are different from what is in the specification making it unclear what and where support for certain claim limitations are in the specification. It is suggested to amend the specification or claims to make the language consistent with each other to show clear support for the claimed limitations.
Claim 6 recites “reading unit” in multiple locations. The specification fails to properly disclose such a limitation. There is insufficient support for this term and its use in the specification making the use of such a limitation indefinite. According to MPEP 608.01(0) “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies...Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification... The use of a confusing variety of terms for the same thing should not be permitted... While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.” The terms used in the claims are different from what is in the specification making it unclear what and where support for certain claim limitations are in the specification. It is suggested to amend the specification or claims to make the language consistent with each other to show clear support for the claimed limitations.
Claim 8 recites “check unit” in line 1. The specification fails to properly disclose such a limitation. There is insufficient support for this term and its use in the specification making the use of such a limitation indefinite. According to MPEP 608.01(0) “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies...Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification... The use of a confusing variety of terms for the same thing should not be permitted... While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.” The terms used in the claims are different from what is in the specification making it unclear what and where support for certain claim limitations are in the specification. It is suggested to amend the specification or claims to make the language consistent with each other to show clear support for the claimed limitations.
Claim 9 recites “setting unit” in line 1. The specification fails to properly disclose such a limitation. There is insufficient support for this term and its use in the specification making the use of such a limitation indefinite. According to MPEP 608.01(0) “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies...Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification... The use of a confusing variety of terms for the same thing should not be permitted... While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.” The terms used in the claims are different from what is in the specification making it unclear what and where support for certain claim limitations are in the specification. It is suggested to amend the specification or claims to make the language consistent with each other to show clear support for the claimed limitations.
Claim 15 recites “emitting unit” in multiple locations. The specification fails to properly disclose such a limitation. There is insufficient support for this term and its use in the specification making the use of such a limitation indefinite. According to MPEP 608.01(0) “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies...Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification... The use of a confusing variety of terms for the same thing should not be permitted... While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.” The terms used in the claims are different from what is in the specification making it unclear what and where support for certain claim limitations are in the specification. It is suggested to amend the specification or claims to make the language consistent with each other to show clear support for the claimed limitations.
All remaining claims are rejected for being dependent on a rejected base claim or containing similar language rejected above.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites notification prompting the execution of the TRIM processing is based on the amount of data written satisfies a first threshold.  Base claim 1 discloses a count value of data satisfying a threshold that causes a notification prompting the execution of the TRIM processing.  Base claim 2 further defines the amount of data written as the value of the data in claim 1.  The combination of claims 1 and 2 contain the limitation of a notification prompting the execution of the TRIM processing when the amount of data written satisfies a first threshold similar to what is recited in claim 3.  Claim 3 fails to further limit the combination of claims 1 and 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 16 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair et al. (Pub. No.: US 2017/0123655) referred to as Sinclair.
Regarding claim 1, Sinclair teaches a nonvolatile storage unit [100, Fig 2A] having semiconductor areas [104, Fig 2A];
a control unit [102, Fig 2A] configured to count a value of at least one type of data [1408, Fig 14; Figs 18A – 18C; Paragraphs 0132 – 0134; The count of written data is maintained and used as a trigger to perform maintenance operations];
an execution unit [102, Fig 2A] configured to execute TRIM processing that notifies the storage unit [100, Fig 2A] of an unused area [Paragraphs 0042, 0054, 0134, 0165 – 0169; Performing wear leveling requires a notification of an unused destination area in memory to write data from a currently used source area] among the semiconductor areas [104, Fig 2A] and performs wear leveling on an area in use [Paragraphs 0042, 0054, 0134, 0165 – 0169; Performing wear leveling requires a notification of an unused destination area in memory to write data from a currently used source area] among the semiconductor areas [104, Fig 2A]; and
a notification unit [102, Fig 2A] configured to provide a notification prompting the execution of the TRIM processing when the counted value of the data satisfies a condition for a threshold [1408, 1412, 1414, 1416, and 1418, Fig 14; Figs 18A – 18C; Paragraph 0166; The identification of unused memory that is to be accessed in the wear level is triggered by the amount of data written reaching a threshold number].
Regarding claim 2, Sinclair teaches the control unit [102, Fig 2A] counts an amount of data written to the storage unit [100, Fig 2A], as the value of the data [1408, Fig 14; Figs 18A – 18C; Paragraphs 0132 – 0134; The count of written data is maintained and used as a trigger to perform maintenance operations].
Regarding claim 3, Sinclair teaches the notification unit [102, Fig 2A] provides the notification prompting the execution of the TRIM processing when the amount of data written to the storage unit satisfies a condition for a first threshold [1408, 1412, 1414, 1416, and 1418, Fig 14; Figs 18A – 18C; Paragraph 0166; The identification of unused memory that is to be accessed in the wear level is triggered by the amount of data written reaching a threshold number].
Regarding claim 16, Sinclair teaches the satisfaction of the condition for the threshold indicates exceeding of the threshold [Paragraph 0183; When unused obsolete data exceeds a threshold satisfies the condition based on the threshold].
	Regarding claim 17, Sinclair teaches the storage unit [100, Fig 2A] is an embedded multimedia card (eMMC) [Paragraph 0044; A SD or micro-SD are embedded multimedia cards].
Claims 18 and 19 are corresponding method and storage medium claims of apparatus claim 1 and are this rejected using the same prior art and similar reasoning as claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 – 7 and 10 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (Pub. No.: US 2017/0123655) referred to as Sinclair as applied to claim 1 above, and further in view of Matsui et al. (Pub. No.: US 2015/0301936) referred to as Matsui.
With regard to claim 4, Sinclair teaches a notification unit [102, Fig 2A] configured to provide a notification prompting the execution of the TRIM processing when the counted value of the data satisfies a condition for a threshold [1408, 1412, 1414, 1416, and 1418, Fig 14; Figs 18A – 18C; Paragraph 0166; The identification of unused memory that is to be accessed in the wear level is triggered by the amount of data written reaching a threshold number].
However, Sinclair may not specifically disclose the limitation of a printing unit configured to print image data on a sheet and wherein the control unit counts a number of sheets subjected to printing by the printing unit, as the value of the data.
Matsui discloses a printing unit [211, Fig 2; 406, Fig 4] configured to print image data on a sheet [S603, Fig 6; Paragraphs 0025, 0035, and 0057; The printer involves a print head printing print data on a sheet of paper] and wherein the control unit [209, Fig 2] counts a number of sheets subjected to printing by the printing unit [211, Fig 2; 406, Fig 4], as the value of the data [S606, Fig 6; The number of pages printed is an indication of the number of print data generated and stored in memory].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matsui in Sinclair, because it provides for improved data security in a system that also uses wear leveling in an SSD [Paragraphs 0005 – 0009].  
With regard to claim 5, Sinclair teaches the notification unit [102, Fig 2A] configured to provide a notification prompting the execution of the TRIM processing when the counted value of the data satisfies a condition for a threshold [1408, 1412, 1414, 1416, and 1418, Fig 14; Figs 18A – 18C; Paragraph 0166; The identification of unused memory that is to be accessed in the wear level is triggered by the amount of data written reaching a threshold number].
Matsui discloses prompting execution of commands when the number of sheets subjected to printing satisfies a second threshold [S606, S607, and S608, Fig 6; S504, S505, and S506, Fig 5; Marking of unused areas of memory and performing wear leveling is performed once the number of printed pages processed and erased reaches a threshold according to S606 which is based on the number of pages desired to be printed].  
With regard to claim 6, Sinclair teaches a notification unit [102, Fig 2A] configured to provide a notification prompting the execution of the TRIM processing when the counted value of the data satisfies a condition for a threshold [1408, 1412, 1414, 1416, and 1418, Fig 14; Figs 18A – 18C; Paragraph 0166; The identification of unused memory that is to be accessed in the wear level is triggered by the amount of data written reaching a threshold number].
However, Sinclair may not specifically disclose the limitations of a reading unit configured to read a document and wherein the control unit counts a number of documents read by the reading unit, as the value of the data.
Matsui teaches a reading unit [210, Fig 2] configured to read a document [S103, Fig 1; Fig 8; Paragraphs 0064 – 0066; The scanner reads in a document] and wherein the control unit [209, Fig 2] counts a number of documents read by the reading unit [210, Fig 2], as the value of the data [S606, Fig 6; Paragraph 0066 The number of pages printed/scanned is an indication of the number of data generated and stored in memory].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matsui in Sinclair, because it provides for improved data security in a system that also uses wear leveling in an SSD [Paragraphs 0005 – 0009].  
With regard to claim 7, Sinclair teaches a notification unit [102, Fig 2A] configured to provide a notification prompting the execution of the TRIM processing when the counted value of the data satisfies a condition for a threshold [1408, 1412, 1414, 1416, and 1418, Fig 14; Figs 18A – 18C; Paragraph 0166; The identification of unused memory that is to be accessed in the wear level is triggered by the amount of data written reaching a threshold number].
Matsui discloses prompting execution of commands when the number of read documents satisfies a third threshold [S606, S607, and S608, Fig 6; S504, S505, and S506, Fig 5; Fig 8; Marking of unused areas of memory and performing wear leveling is performed once the number of printed/scanned pages processed and erased reaches a threshold according to S606 which in the case of scanning would be the number of scanned pages actually scanned].
With regard to claim 10, Sinclair teaches the notification unit [102, Fig 2A] to execute the TRIM processing [1408, 1412, 1414, 1416, and 1418, Fig 14; Figs 18A – 18C; Paragraph 0166; The identification of unused memory that is to be accessed in the wear level is triggered by the amount of data written reaching a threshold number].
However, Sinclair may not specifically disclose the limitation of the notification unit includes a display unit, and wherein the display unit displays a message prompting a user to execute the processing, as the notification prompting the execution of the processing.
Matsui discloses the notification unit includes a display unit [203, Fig 2A], and wherein the display unit displays a message prompting a user to execute processing, as the notification prompting the execution of the processing [Figs 9B – 12B; Multiples examples of screens on the display unit are disclosed that prompt the user to execute a command of erasing unused data when a given job is completed].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matsui in Sinclair, because it provides for improved data security in a system that also uses wear leveling in an SSD [Paragraphs 0005 – 0009].  
With regard to claim 11, Sinclair teaches TRIM processing [1408, 1412, 1414, 1416, and 1418, Fig 14; Figs 18A – 18C; Paragraph 0166; The identification of unused memory that is to be accessed in the wear level is triggered by the amount of data written reaching a threshold number].
Matsui discloses wherein the display unit is a touch panel [203, Fig 2A], and wherein the display unit [203, Fig 2A] displays a selectable software key that enables the user to give an instruction to execute the processing, as the notification prompting the execution of the processing [Figs 9B – 12B; Multiple software keys are shown in each figure allowing the user to configure the erase, print, and scanning operations as desired].
With regard to claim 12, Sinclair teaches TRIM processing [1408, 1412, 1414, 1416, and 1418, Fig 14; Figs 18A – 18C; Paragraph 0166; The identification of unused memory that is to be accessed in the wear level is triggered by the amount of data written reaching a threshold number].
Matsui discloses the processing is started when the display unit [203, Fig 2A] displays the message prompting the user to execute the processing and the user selects the software key [Figs 5 – 8 and 9B – 12B; The processing starts when the user selects the options for the erasing along with the options for scanning and printing.  Once the user selected to start the scanning or printing operations all related operations are performed based on the user selections including the erasing of used areas of memory].
With regard to claim 13, Sinclair teaches a notification unit [102, Fig 2A] configured to provide a notification prompting the execution of the TRIM processing when the counted value of the data satisfies a condition for a threshold [1408, 1412, 1414, 1416, and 1418, Fig 14; Figs 18A – 18C; Paragraph 0166; The identification of unused memory that is to be accessed in the wear level is triggered by the amount of data written reaching a threshold number].
Matsui discloses in a case where the counted value of the data does not satisfy the condition for the threshold, the display unit makes the software key unselectable [Figs 10A – 10B; Paragraphs 0084 – 0085; Before any pages are printed and before the user selects a job buttons 1004, 1005, and 1006 would be unselectable since they are used to perform a function only after other options are selected on the screen].
With regard to claim 14, Sinclair teaches TRIM processing [1408, 1412, 1414, 1416, and 1418, Fig 14; Figs 18A – 18C; Paragraph 0166; The identification of unused memory that is to be accessed in the wear level is triggered by the amount of data written reaching a threshold number].
Matsui discloses a hardware key [203, Fig 2A; The display unit is a piece of hardware that contains a screen] configured to enable the user to give an instruction to execute processing [Figs 5 – 8 and 9B – 12B; The system performs functions based on the user’s input, wherein the processing is started when the display unit [203, Fig 2A] displays the message prompting the user to execute the processing and the user presses the hardware key [Figs 5 – 8 and 9B – 12B; The operations of scanning, printing, and erasing of unused data are performed when the user physically touches the hardware screen activating a button displayed on the hardware screen].
With regard claim 15, Sinclair teaches the notification unit [102, Fig 2A] to execute the TRIM processing [1408, 1412, 1414, 1416, and 1418, Fig 14; Figs 18A – 18C; Paragraph 0166; The identification of unused memory that is to be accessed in the wear level is triggered by the amount of data written reaching a threshold number].
Matsui discloses the notification unit includes a light emitting unit configured to emit light [203, Fig 2A; Figs 9B – 12B; A screen emits light], and wherein the notification prompting the execution of the processing includes lighting of the light emitting unit [203, Fig 2A; Figs 9B – 12B; A screen emits light allowing the user to select options for a process to be performed].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matsui in Sinclair, because it provides for improved data security in a system that also uses wear leveling in an SSD [Paragraphs 0005 – 0009].  
Allowable Subject Matter
Claims 8 - 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art teaches the use of TRIM commands, marking used areas in memory, performing wear leveling on used areas of memory, and counting a value of a type of data.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 8)	“…a check unit configured to check a type of an application stored in the storage unit…wherein the control unit counts, as the value of the data, a number of days when the checked application is in a valid state.”
All remaining claims are objected to for being dependent on an objected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136